Citation Nr: 0721994	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 2, 2001 
for the award of service connection for Lyme disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 2003, by the St. Petersburg, Florida, Regional 
Office (RO), which denied the claim for an effective date 
earlier than October 2, 2001, for the grant of service 
connection for Lyme disease.  The veteran perfected a timely 
appeal to that decision.  

On April 17, 2007, the veteran and R. D. appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of this hearing is 
also of record.  


FINDINGS OF FACT

1.  Lyme disease was added as a diagnostic entity to the VA 
Rating Schedule for Infectious diseases, immune disorders, 
and nutritional deficiencies on August 30, 1996.  

2.  The veteran had Lyme disease prior to 1996 and it has 
continued.  

3.  The veteran's initial claim for service connection for 
Lyme disease (VA Form 21-4138) was received at the RO on 
October 2, 2001, more than one year after she was separated 
from active service.  

4.  In a May 2003 rating decision, the RO granted service 
connection for Lyme disease, effective from October 2, 2001.  

5.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for Lyme disease prior to October 2, 2000.  


CONCLUSIONS OF LAW

1.  The effective date of service connection for Lyme disease 
is October 2, 2000.  38 U.S.C.A. § 5110(g) (West 2002).  

2.  The criteria for an effective date prior to October 2, 
2000, for the grant of service connection for Lyme disease 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.157, 3.159, 
3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice. Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in November 2003 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  Another letter was issued in 
February 2005.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish an earlier effective date for 
the grant of service connection for Lyme disease, given that 
there has been afforded a personal hearing before the Board, 
and she has been provided all the criteria necessary for 
establishing earlier effective date for the grant of service 
connection for Lyme disease, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran served on active duty from August 1978 to August 
1981.  The service medical records reflect that the veteran 
was seen on February 26, 1981 for insect bites on the left 
arm and behind the right ear.  In March 1981, the veteran was 
treated for an incision and drainage of a mass on the right 
mastoid process; the diagnosis was cellulitis, right mastoid 
process, due to staphylococcus.  On April 21, 1981, the 
veteran was seen with complaints of multiple papular 
eruptions on the thighs and legs; the assessment was R/O 
insect bites vs. allergic reaction.  She was treated on 
several occasions for allergic conjunctivitis.  The service 
medical records do not reflect any diagnosis of Lyme disease.  

By a rating action in October 1981, the RO granted service 
connection for allergic conjunctivitis.  

In a statement in support of claim (VA Form 21-4138), 
received on October 2, 2001, the veteran indicated a desire 
to file a claim for service connection for Lyme disease, 
acquired during her period of service in Panama from June 
1980 to July 1981.  Submitted in support of her claim were 
medical records, VA as well as private treatment reports, 
dated from June 1982 to October 2001.  

On March 15, 1991, the veteran was seen with complaints of 
aching, fatigue, muscle aches, joint aches, and low grade 
fever.  The overall impression was that the veteran had a 
collagen vascular entity either rheumatoid arthritis, 
fibrositis, or possible Lyme disease.  On September 15, 1991, 
Dr. Greenberg noted that the veteran had severe fibrositis, 
and with poor sleep, depression, chronic pain and trigger 
points; he also noted that she was weak, tired, and 
polyarthralgias.  Dr. Greenberg also noted that her workup 
had been negative for other conditions.  On July 16, 2001, 
the veteran underwent evaluation for infections diseases.  At 
that time, she indicated that she was always healthy until 
1981 when she developed an acute illness due to a suspected 
spider bite while she was living in Panama.  The diagnosis 
was ongoing chronic illness-Lyme disease vs. other.  During 
an office visit on August 7, 2001, the veteran was diagnosed 
with Lyme disease.  On October 2, 2001, the veteran was seen 
at the VA for infectious disease consultation.  It was noted 
that she had had multiple complaints and diagnoses given, 
which included environmental allergies, irritable bowel 
syndrome, fibromyalgia and chronic fatigue syndrome, a sleep 
disorder, hormone imbalance, and most recently chronic Lyme 
correliosis.  The impression was reactive Lyme urinary 
antigen, non-diagnostic western blot; it was noted that the 
antigen test was not considered valid for establishing 
diagnosis of Lyme disease.  

In March 2002, the veteran submitted several articles 
regarding the symptoms and method of testing and diagnosing 
Lyme disease.  

Also submitted was a copy of Public Law 107-116, effective 
January 10, 2002.  This law directs that Centers for Disease 
Control to work closely with the Food and Drug Administration 
to develop a reliable test for Lyme disease.  

Of record is a statement from Dr. David N. Reifsnyder, Board 
Certified in Infectious diseases, dated June 7, 2002.  Dr. 
Reifsnyder indicated that the veteran was suffering from a 
systemic illness consistent with Lyme disease, based on the 
nature of the symptoms, response to antibiotics and 
supportive evidence with Lyme Antibody Western Blot showing 3 
positive bands and a Urine for Lyme antigen which was 
positive.  Dr. Reifsnyder stated that workup in the past and 
during the time he has seen the veteran had failed to reveal 
any other cause of her illness.  Furthermore, her response to 
antibiotics with Jarissch-Herxheimer reactions further 
supports the diagnosis.  

On the occasion of a VA examination in March 2003, it was 
noted that the veteran was currently under private medical 
care for Lyme disease; the disease was diagnosed in 2001.  
Following a review of the claims folder, the VA examiner 
stated that, on the basis of the information from Dr. 
Reifsnyder's laboratory work and evaluation, he would agree 
with the veteran does have Lyme disease.  The VA examiner 
further stated that it was as likely as not that whatever was 
going on could very well be the result of the development of 
Lyme disease which occurred following the insect bites.  

By a rating action in May 2002, the RO granted service 
connection for Lyme disease, effective October 2, 2001.  

At the personal hearing in April 2007, the veteran testified 
that she contracted Lyme disease in 1981; she indicated that 
she has been submitted medical evidence of her disease since 
1981.  The veteran maintained that they have submitted 
medical documentation supporting the fact that she contracted 
Lyme disease in Panama back in 1981.  The veteran indicated 
that she continues to suffer from multiple symptoms, 
including chronic fatigue syndrome, fibromyalgia, 
fibromyositis, polyneuralgia, neuritis, multiple joint pains 
and neuromuscular issues and spasms.  The veteran argued that 
stage I of Lyme disease is documented as conjunctivitis.  It 
was also argued that VA attempted to treat the symptoms 
rather than look for the underlying disease.  The veteran 
further maintained that she kept going to VA but they didn't 
perform any test which would have revealed that she was 
suffering from Lyme disease.  


III.  Legal Analysis.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2006).  This statutory provision is 
implemented by a regulation which provides that the effective 
date for disability compensation will be the date of receipt 
of the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  The date of entitlement to an 
award of service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b) (2) (i) (2006).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006).  
38 C.F.R. §§ 3.155 (2006) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) (2006) 
defines "application" as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  

Generally, the effective date of October 2, 2001 is the 
earliest effective date that could be assigned for service 
connection for Lyme disease.  That is, the date of receipt of 
the veteran's original claim seeking service connection for 
this disorder was more than one year after her separation 
from service in August 1981.  Accordingly, the applicable law 
establishes that the effective date, generally, shall be no 
earlier than the date of the claim.  38 U.S.C.A. § 5110.  

However, subject to 38 U.S.C.A. § 5101, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefore or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114 (2006).  

In this case, the VA regulations pertaining to infectious 
diseases, immune disorders and nutritional deficiencies were 
amended effective August 30, 1996.  Significantly, a 
diagnostic code was added for Lyme disease.  Under Diagnostic 
Code 6319, active Lyme disease will be assigned a 100 percent 
disability rating.  If inactive, residuals will be rated 
under the appropriate system.  See 38 C.F.R. § 4.88d, 
Diagnostic Code 6319 (1996).  

A review of the record reflects that the RO has accepted that 
the veteran has had Lyme disease for many years and that 
there was exposure to the process during service.  Moreover, 
the evidence of record establishes that symptoms predated the 
diagnosis and that there were symptoms prior to 1996.  In 
fact, in March 1991, the veteran was seen with complaints of 
aching, fatigue, muscle aches, joint aches, and low grade 
fever.  The overall impression was that she had a collagen 
vascular entity either rheumatoid arthritis, fibrositis, or 
possible Lyme disease.  

The Office of General Counsel issued a decision in 1997.  In 
essence, it was held that the addition of post-traumatic 
stress disorder to the rating schedule was a liberalizing law 
or VA issue and that the provisions of 38 C.F.R. § 3.114 were 
applicable.  See 38 U.S.C.A. § 5110(g).  As noted above, VA 
added Lyme disease to the rating schedule effective August 
1996; this addition is also deemed liberalizing.  The VA 
specifically stated that the diagnostic code was added for 
Lyme disease which had been identified as a distinct disease 
and occurred often enough in the veteran population to 
warrant a separate code.  Clearly, this was more than adding 
a disease for ease of rating; it was recognition of new 
disease process.  Similarly, as with PTSD, there could be a 
delayed recognition of the disease process.  Accordingly, the 
Board finds that the reasoning of the General Counsel is 
convincing.  VAOPGCPREC 26-97.  

The Board notes that the veteran had Lyme disease prior to 
August 1996, she had the disease as of the date of the 
liberalizing law or VA issue, and it has continued.  As such, 
the effective date of the grant of service connection is one 
year prior to the date of claim.  38 U.S.C.A. § 5110(g).  
Consequently, the proper effective date for the grant of 
service connection for Lyme disease is October 2, 2000, one 
year prior to the receipt of the veteran's claim on October 
2, 2001.  

As to whether a claim was received earlier than October 2, 
2000, the Board finds no evidence of there being such a 
claim.  The provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  Application' is not 
defined in the statute.  However, in the regulations, 'claim' 
and 'application' are considered equivalent and are defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p)).  In the veteran's case, no such communication was 
received until October 2, 2001.  

The veteran contends that the effective date should be in 
1981, because she has been suffering from symptoms of Lyme 
disease ever since she was bitten by a spider in service.  
While the service medical records reflect that the veteran 
was treated for insect bites in service in 1981, the record 
does not reflect a diagnosis of Lyme disease until July 2001.  
And, even if the veteran received clinical evaluation at that 
time, there is no evidence of record that reflects an intent 
to file a claim for Lyme disease prior to October 2000.  
Further, the Court has acknowledged that the effective date 
based on an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
LaLonde v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. 
Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. 
App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 
(1997).  

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  There is no evidence on file 
which reflects that the veteran filed a claim for 
compensation for Lyme disease prior to October 2, 2000.  
Accordingly, the veteran has been awarded the earliest 
effective date provided by law.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the veteran's claim for an effective 
date prior to October 2, 2000, for a grant of service 
connection for Lyme disease must be denied.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date of October 2, 2000 for the 
grant of service connection for Lyme disease is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


